DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 4/8/2019.  As directed by the amendment, claim 1 has been cancelled, and claims 2-21 have been added. As such, claims 2-21 are pending in the instant application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3306” has been used to designate both slits (para [0610]) and slots (para [0610]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3550 (Fig. 36a); 3303 (Fig. 36e—appears to be intended to read “3330”).  
The drawings are objected to because in the drawings, the Figs. 36 are labeled “a-r” (lowercase), but in the specification, they are labeled “A-R” (uppercase).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0171] recites “as defined by anyone or more of the claims third.” This is not grammatically correct, nor should the claims be referenced in the specification because they are subject to change during prosecution and thus may improperly alter the specification as originally filed.
Appropriate correction is required.

Claim Objections
Claims 3, 7, 13 and 15-20 are objected to because of the following informalities:  
In claim 3, the “such that” phrase is confusing, as it could be read as indicating that all four of the recited elements are to be releasably attachable to each of the other elements, which is not supported by the specification as such that the dermal patch and the user interface patch are releasably attachable to one another by virtue of the first and second parts of the two-part releasable attachment system.
Claim 7, line 2 appears to be intended to read “to adhere 
Claim 13 is confusing, since claim 2 requires the substrate to have “at least one opening” and thus, by definition, not be continuous, because of the opening(s) therein. In light of the specification, it is clear that Applicant intended simply convey that the openings are not complete gaps between portions of the substrate. Applicant can address this rejection by amending the claim to read “the substrate is a single 
Regarding claims 15-20, the claims should all have a comma after “a slot” in line 2 of each claim
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 11 positively recites the user’s face.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5-7, 11, 12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+17+18, 11-16 and 19-27 of U.S. Patent No. 10,238,828 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all of the instantly claimed limitations, and including patented claims 17 and 18 in patented claim 1 (to arrive at the instant combinations of limitations) would have been obvious to an artisan at the time of invention in order to recite an invention with a narrower scope by .
Claims 4, 8-10 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+17+18, 11-16 and 19-27 of U.S. Patent No. 10,238,828 B2 in view of Kooij et al. (US 2010/0000534 A1; hereinafter “Kooij”). It would have been obvious to an artisan at the time of invention to include in the patented claims the limitations of instant claims 4, 8-10, and 13, because making a separate component integral is within the skill of an artisan and obvious in order to reduce the number of component parts for ease of manufacture/assembly/use and/or cost savings, hydrocolloids were well-known skin adhesives that would provide the expected result of a suitable, user-friendly skin adhesive, distributions of forces would provide the expected result of a more comfortable attachment system, nasal cannulas were well-known to be located near the upper lip and thus it would have been obvious to configure the securement system for this location since the patented system is explicitly claimed in conjunction with a nasal cannula, and at least patented claim 19 insinuates that the substrate is one part, and it would have been obvious in order to reduce the number of parts for ease of manufacture/assembly/use and/or cost savings.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12 and 16  of U.S. Patent No. 10,449,122 B2 in view of Kooij, Crowe (WO 99/25410; hereinafter “Crowe”) and Oertel (WO 2006/062810 A1; hereinafter “Oertel”). Patented claims 1, 3 and 12 recite a dermal patch, user interface patch (“formed with a patient side of the backing”) and two-part releasable attachment .

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of copending Application No. 15/512498 in view of Kooij, Crowe and Oertel. Co-pending claim 27 recites a dermal patch, user interface patch and two-part releasable attachment system as instantly claimed, but the claims of ‘498 do not recite a hook/loop substrate with at least one opening or the other limitations of the instant claims. However, these limitations could have been easily recited in the co-pending claims, as they were well-known in the patient interface-dermal patch art and hook and loop art at the time of invention, as demonstrated by Kooij, Crowe and Oertel (see the discuss above as well as the discussions in the rejections below), for the obvious purpose of providing the co-pending two-part releasable attachment system as standard hook and loop patches with openings as claimed for flexibility/breathability and the skin adhesive as a known, skin-friendly .
This is a provisional nonstatutory double patenting rejection.

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30-32 of copending Application No. 16/329,162 in view of Kooij, Crowe and Oertel. Co-pending claims 30-32 recite a dermal patch and user interface patch as components of a two-part releasable attachment system as instantly claimed, but the claims of ‘162 do not recite hook/loop parts with the substrate of the dermal patch part comprising at least one opening or the other limitations of the instant claims. However, these limitations could have been easily recited in the co-pending claims, as they were well-known in the patient interface-dermal patch art and hook and loop art at the time of invention, as demonstrated by Kooij, Crowe and Oertel (see the discuss above as well as the discussions in the rejections below), for the obvious purpose of providing the co-pending two-part releasable connection arrangement with standard hook and loop patches and openings as claimed for flexibility/breathability and the skin adhesive as a known, skin-friendly material, and the other limitations for the same reasons as discussed in the rejections above and below.
This is a provisional nonstatutory double patenting rejection.

Claims 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7 and 12 of copending Application No. 16/457,495 in view of Kooij, Crowe and Oertel. Co-pending claims 1, 7 and 12 recite a dermal patch, user interface patch (“holder”) and two-part releasable attachment system as instantly claimed, but the claims of ‘495 do not recite a hook/loop substrate with at least one opening or the other limitations of the instant claims. However, these limitations could have been easily recited in the co-pending claims, as they were well-known in the patient interface-dermal patch art and hook and loop art at the time of invention, as demonstrated by Kooij, Crowe and Oertel (see the discuss above as well as the discussions in the rejections below), for the obvious purpose of providing the co-pending two-part releasable attachment system as standard hook and loop patches with openings as claimed for flexibility/breathability and the skin adhesive as a known, skin-friendly material, and the other limitations for the same reasons as discussed in the rejections above and below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, it is unclear what is the scope of “forms a part of,” because it is presented as an alternative to “integral” in the claim, whereas these terms are typically considered synonymous. For purposes of examination, any user interface 
Regarding claim 9, the specification gives no range or example(s) of what area is considered “sufficient” to perform the claimed function; as such, the scope of “a surface of sufficient area” is indefinite/indeterminate. For purposes of examination, any patch that is larger than a small (e.g. hole-punch-size) circle will be considered to meet this limitation, since larger sizes and/or extended shapes allow for force distribution across the larger/longer size/shape.
Regarding claims 14-20, it is unclear what the scope/meaning of “one or more of both a slit and a slot,” and it is unclear how it is intended to be different that “one or more of a slit or a slot”. The latter is understood to encompass a slit, multiple slits, a slot, multiple slots, a slit and a slot, a slit and multiple slots, a slot and multiple slits or multiple slits and multiple slots. So what does “one or more of both a slit and a slot” mean? That there has to be both a slit and slot, or multiple slits and multiple slots? In which case, it seems as if the claim is reciting a broad range followed by a narrow range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 14-20 recites the broad recitation one or more of a slit or a slot, and the claim also recites “one or more of both a slit and a slot” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
Further regarding claims 15-19, claims 15 (and thus its dependent claim 16), and 17-19 recite arrangements that require at least two or more slit/slots. That is, only one slit or slot, as currently encompassed by the claim language of “at least one,” is incapable of being arranged as recited in claims 15 and 17-19. Claims 15-19 should be amended to recite “wherein the at least one…comprises multiple…and the multiple...are arranged/divide”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires the user interface patch to have an interface side that is “configured to attach to the user interface or the component associated with the user interface,” where, in order to have a “side” to “attach to,” the patch must be a separate element from the interface/component. However, claim 4 . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4, 7-10 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crowe (WO 99/25410; hereinafter “Crowe”).
Regarding claims 2-3, Crowe discloses a securement system (e.g. Fig. 19 in view of page 15, lines 17-31) for a user interface (ventilation mask 1) (Fig. 21 in view of Fig. 1) or a component associated with the user interface, the securement system comprising: 
a dermal patch (user-attachable part of the seal, e.g. annular seal 41b) (Fig. 19) having a user side (facing left) and an interface side (facing right), 
the user side of the dermal patch configured to be attached to a skin of a user (by virtue of having e.g. adhesive layer 33 thereon) (Fig. 21; page 13, lines 31-33 in view of page 15, lines 22-23), 
the interface side of the dermal patch configured to attach to a first part that comprises one of a hook or a loop (backing sheet with either hooks or eyes/loops) of a two-part releasable attachment system (Velcro®, page 15, lines 24-27), the interface side of the dermal patch configured to attach to a substrate (the base of the backing sheet located on the dermal patch/user-attachable part of the seal) of the first part, the substrate comprising at least one opening (corresponding to the opening of the ring defined by the annular seal) with regions of the substrate (i.e. opposites sides of the ring) at least partially divided by the at least one opening; and 
a user interface patch (interface-attachable part of the seal, e.g. annular seal 41a) having an interface side (facing right) and a user side (facing left), the user side of the user interface patch configured to attach to a second part that comprises the other of the hook or the loop (backing sheet with the other of either hooks or eyes/loops) of the two-part releasable attachment system (Velcro®) (page 15, lines 24-27), the second part being complimentary to the first part (hooks are complementary to eyes/loops and vice versa), such that the first and second parts of the two-part releasable attachment system, the dermal patch, and the user interface patch are releasably attachable to one another (i.e. by virtue of the Velcro®), wherein the interface side of the user interface patch is configured to attach to the user interface or the component associated with the user interface (by virtue of having e.g. adhesive layer 32 thereon) (Fig. 21; page 13, lines 28-30 in view of page 15, lines 22-23).
Regarding claim 4, Crowe discloses the system as claimed in claim 2, wherein the user interface patch is formed integrally with, or forms a part of, the user interface (in as far as annular seal 41a can be independently attached to the mask, it can be considered to “form a part” thereof).
Regarding claims 7-8, Crowe discloses the system as claimed in claim 2, wherein the user side of the dermal patch comprises a dermatologically sensitive adhesive that is a hydrocolloid configured to adhere to the dermal patch to the user's skin (an adhesive gel-like material…a hydrocolloid gel, page 14, lines 25-27).  
Regarding claim 9, Crowe discloses the system as claimed in claim 2, wherein the dermal patch comprises a surface of sufficient area such that the surface distributes pressure of attachment forces across the user's skin (in as far as the annular ring/seal thereof extends around the entire mouth and nose of the patient, see .  
Regarding claim 10, Crowe discloses the system as claimed in claim 2, wherein the dermal patch is configured to attach to the user's face adjacent the user's upper lip or cheek (see Fig. 3, where it is adjacent the cheeks).
Regarding claim 13, Crowe discloses the system as claimed in claim 2, wherein the substrate forms a single continuous part (see e.g. Fig. 1, wherein the Velcro® substrate forms the same continuous loop as the annular seal).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kooij et al. (US 2010/0000534 A1; hereinafter “Kooij”) in view of Oertel (WO 2006/062810 A1; hereinafter “Oertel”).
Regarding claims 2-3 and 13-21, Kooij discloses/teaches a securement system (Figs. 48-49, see also Fig. 45) for a user interface (patient interface structure 2000 comprising frame or support 2140) or a component associated with the user interface (frame or support 2140 considered separately), the securement system comprising: 
a dermal patch (adhesive strip 2136) having a user side (facing into the page in Fig. 48/facing the user in Fig. 49) and an interface side (facing the viewer in Fig. 48/facing away from the user in Fig. 49), 
the user side of the dermal patch configured to be attached to a skin of a user (Fig. 49; para [0177]), 
the interface side of the dermal patch configured to attach to a first part comprising one of a hook or a loop (hook or loop fastener material 2138) of a two-part releasable attachment system, the interface side of the dermal patch configured to attach to a substrate of the first part (the base of the hook or loop fastener material 2138); and 
a user interface patch (the base of the corresponding loop and hook fastener 2142 OR intermediate portion 2134) having an interface side (facing away from the wearer in Fig. 49, since it would have been obvious to an artisan at the time of invention to provide loop and hook fastener 2142 in a manner similar to, OR in addition to, the intermediate portion 2134 with adhesive 2130 in Fig. 45, that is, to provide 2142 as a patch of hooks/loops that is adhered to the inside of the frame/support (via an adhesive in the same location as adhesive 2132), such that 2134 would correspond to the base of the hook/loop and 2130 would correspond to the hooks/loops, OR to adhere a patch of hooks/loops 2142 to portion 2134 via adhesive 2130, in order to provide the expected result of a suitably located and attached hook/loop patch on the frame/support for interfacing with strip 2136 OR allowing the interface to be used either with strip 2136 by attaching a hook/loop patch to intermediate portion 2134, or without strip 2136 (see Fig. 47) by not attaching said patch) and a user side (facing the wearer in Fig. 49), the user side of the user interface patch configured to attach to a second part comprising the other of the hook or the loop (the corresponding hooks/loops OR entire patch of corresponding hook/loop) of the two-part releasable attachment system (para [0177]), the second part being complimentary to the first part (hooks/loops are complementary), such that the first and second parts of the two-part releasable attachment system, the dermal patch, and the user interface patch are releasably attachable to one another (i.e. by virtue of the hooks/loops), wherein the interface side of the user interface patch is configured to attach to the user interface or the component associated with the user interface (e.g. via adhesive as discussed above).
Kooij is silent regarding wherein the substrate comprises at least one opening with regions of the substrate at least partially divided by the at least one opening, wherein the substrate forms a single continuous part, and wherein the at least one opening comprises one or more of a slit or slot, or one or more of both a slit and a slot arranged as recited in claims 15-20, or a serpentine slit or slot, a spiral slit or slot, an S-shaped slit, a T-shaped slit, or substantially concentric circles centered at approximately the center of the substrate. However, Oertel teaches that it was well known in the art of hook and loop fasteners at the time of invention for a hook and loop substrate (patch 2 or male fastening means) to comprise at least one opening (incision 3) (Fig. 1e; page 7, line 14; see also page 3, lines 11-14) with regions of the substrate at least partially divided by the at least one opening (Figs. 1a-c and 2), wherein the substrate forms a single continuous part (page 3, lines 9-11; page 8, lines 9-11), and wherein the at least one opening comprises one or more of a slit or slot, or one or more of both a slit and a slot, arranged as recited in claims 15-20 (Figs. 1a-c and 2 in view of page 4, lines 21-23), or a serpentine slit or slot, an S-shaped slit, or a T-shaped slit (page 4, lines 21-23). Therefore, it would have been obvious to an artisan at the time of invention to modify substrate of Kooij to include at least one opening with regions of the substrate at least partially divided by the at least one opening, wherein the substrate forms a single continuous part, and wherein the at least one opening comprises one or more of a slit or slot, or one or more of both a slit and a slot arranged as recited in claims 15-20, or a serpentine slit or slot, a spiral slit or slot, an S-shaped slit, a T-shaped slit, or substantially concentric circles centered at approximately the center of the substrate as taught by Oertel, in order to ensure that the substrate is flexible enough to conform to movements of the wearer’s face and/or the general contours thereof to provide the predictable result of increasing the comfort of wearing the securement system (Oertel, page 1, lines 15-17 and page 10, line 31-page 11, line 2), as well as to provide increased breathability to the substrate for increased wearer comfort.
Regarding claim 4, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses/teaches wherein the user interface patch is formed integrally with (an alternative interpretation of the first interpretation of Kooij above, that is, where the hook/loop of Fig. 47 essentially looks like Fig. 46 (2134 corresponding to the base of the hook/loop and 2130 corresponding to the hooks/loops), the user interface patch can be reassigned as the part of frame/support 2140 upon which the patch of hook/loop is adhered), or forms a part of (in as far as the base of the corresponding loop and hook fastener 2142 OR intermediate portion 2134 is independently adhered to the frame/support as discussed above, it can be considered to “form a part” thereof), the user interface.  
Regarding claim 5, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses/teaches wherein the first part of the two-part releasable attachment system occupies less than about 90% of the interface side of the dermal patch, because Fig. 48 of Kooij would have reasonably suggested to an artisan at the time of invention that the substrate portion (2138) covers roughly 70% of .  
Regarding claim 6, Kooij in view of Oertel teaches the system as claimed in claim 2, since Kooij simply states that material 2138 is “on” the strip 2136 in para [0177], Kooij does not explicitly disclose wherein the first part of the two-part releasable attachment system comprises an adhesive and is configured to be adhered to the interface side of the dermal patch. However, given that Kooji further discloses/suggests that adhesive is a suitable means for connecting elements within the systems thereof (see e.g. Fig. 45; para [0175]), it would have been obvious to an artisan at the time of invention for the first part of the two-part releasable attachment system of Kooij to comprise an adhesive and to be configured to be adhered to the interface side of the dermal patch as suggested by Kooij, as this would have been expected to be a suitable means for maintaining hook/loop material 2138 on strip 2136.
Regarding claims 7 and 8, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses/teaches wherein the user side of the dermal patch comprises a dermatologically sensitive adhesive that is a hydrocolloid configured to adhere to the dermal patch to the user's skin (adhesive may…synthetic rubber (e.g. hydrocolloid), para [0273]).  
Regarding claim 9, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses/teaches wherein the dermal patch comprises a surface of sufficient area such that the surface distributes pressure of attachment forces across the user's skin (Fig. 48, where the elongated strip 2136 distributes the pressure of the attachment across the bridge of the nose and to either side thereof).  
Regarding claim 10, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further discloses wherein the dermal patch is configured to attach to the user's face adjacent the user's upper lip or cheek (Fig. 49, where the patch is located across/on the nose, which is adjacent the cheeks).  
Regarding claim 11, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein the user interface is fully capable of comprising a nasal cannula and associated tubing, the tubing extending from one or both sides of the user's face (nothing would prevent the use of the patches with their hook and loop materials discussed above from being stuck onto a nasal cannula with associated tubing, and for the tubing to extend from one or both sides of the user’s face).  
Regarding claim 12, Kooij in view of Oertel teaches the system as claimed in claim 2, wherein Kooij further teaches sizing the system as appropriate (para [0126], where it is taught for the adhesive strips to come in different sizes; para [0224], where it is taught to use to the system with patients of different head sizes), and a change in shape is generally recognized as being within the level of ordinary skill in the art, see  the attachment system is configured for use with an infant or neonatal infant, in order to provide the expected result of allowing the system to be used to aid in providing infants with respiratory therapy as needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference that could be used to reject at least claim 2 under 35 USC 102(b): Belfer et al. (US 6,196,223 B1). Additional references that could be used to reject at least claim 2 under 35 USC 102(b) if the first part with at least one opening is not positively recited: Bries et al. (US 2003/0161984 A1); Hazes (US 6,086,973); Frye (US 4,310,137). Additional references that could be used as base references, similar to Kooij above, to reject at least claim 2 under 35 USC 103(a): Beevers (US 7,331,348 B1); Russo (US 2006/0118120 A1); Buddharaju (US 2013/0112206 A1). Additional references teaching hook and loop patches for connecting respiratory patient interfaces to skin-adhesive/skin-contacting elements: Delk et al. (US 5,292,312); Kalt et al. (US 4,838,867); Weatherholt (US 5,509,409); Lund (US 3,288,136). Additional references teaching slit/slotted Velcro® patches/substrates, for reducing stiffness, increasing breathability and/or to enhancing gripping: Baker (US 2003/0130644 A1); Perina (US 3,717,908); Wood et al. (US 2011/0313389 A1); Bierman (US 2003/0125668 A1); Gallant et al. (US 2009/0217492 A1); Suzuki et al. (US 4,568,344); Igaue et al. (US 7,125,400 B2).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.